 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   MICHAEL R. HOGUE, ESQ.
     Nevada Bar No. 12400
 3
     GREENBERG TRAURIG, LLP
 4   10845 Griffith Peak Drive, Ste. 600
     Las Vegas, NV 89135
 5   Tel: (702) 792-3773
     Fax: (702) 792-9002
 6   Email: bundickj@gtlaw.com
            hoguem@gtlaw.com
 7

 8   Attorneys for Defendant
     Zions Bancorporation, N.A.
 9

10                                  UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   LINDA LEE SIPPLE, ON BEHALF OF                         Case No. 2:21-cv-00904-GMN-NJK
     HERSELF AND ALL OTHERS SIMILARLY
13   SITUATED
14                                                          STIPULATION AND ORDER TO
                            Plaintiff,
                                                            EXTEND THE BRIEFING SCHEDULE
15                                                          FOR THE MOTION TO REMAND
     v.
16                                                          [FIRST REQUEST]
     ZIONS BANCORPORATION, N.A.,
17

18                          Defendant.

19

20          Plaintiff Linda Lee Sipple (“Sipple”) and Defendant Zions Bancorporation, N.A. (“Zions”), by

21   and through their undersigned attorneys, hereby stipulate and agree as follows:

22          1.      Plaintiff filed a putative class action Complaint against Zions in the Eighth Judicial

23   District Court for the State of Nevada in the above-captioned action on February 17, 2021.

24          2.      Plaintiff served the Complaint on Zions on April 8, 2021.

25          3.      On May 7, 2021, Zions removed the matter to this Court pursuant to 28 U.S.C. § 1441

26   and 28 U.S.C. § 1332(d).

27          4.      On June 4, 2021, Sipple filed her Motion to Remand this matter to the Eighth Judicial

28   District Court for the State of Nevada.
 1           5.      The response to Sipple’s motion to remand is currently due June 18, 2021.
 2           6.      The parties have conferred and agreed to a brief extension of one (1) week up through
 3   and including June 25, 2021, for Zions to submit its response to Sipple’s Motion to Remand. The
 4   parties further agreed that Sipple will also have a one (1) week extension of time up through and
 5   including July 9, 2021 in which to file her reply in support of her Motion to Remand.
 6           7.      Good cause supports the request because the parties will have an opportunity to
 7   adequately evaluate and prepare an appropriate response to Sipple’s remand motion as well as discuss
 8   potential resolutions to this action.
 9           8.      The parties have not requested any prior extension of the deadlines related to Sipple’s
10   Motion to Remand. The parties previously requested and the Court granted two extensions of the
11   deadline to respond to the Complaint by this Court. No other extensions have been requested or
12   obtained as to any other deadlines set by the Court.
13           9.      The parties enter into this stipulation in good faith and not for the purpose of delay.
14           THEREFORE, and for good cause shown, the parties respectfully request that the deadline for
15   Zions to file a response to the motion to remand be extended up to and including June 25, 2021, and
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                        -2-
 1   that the deadline for Sipple to file her reply in support of her motion to remand be extended up to and
 2   including July 9, 2021.
 3          IT IS SO STIPULATED.
 4   DATED this 15th day of June, 2021.                  DATED this 15th day of June, 2021.
 5   GREENBERG TRAURIG, LLP                              LAW OFFICES OF BURAK S. AHMED, PC
 6

 7
            /s/Jacob D. Bundick                                 /s/Burak S. Ahmed
 8   JACOB D. BUNDICK, ESQ.                              BURAK S. AHMED, ESQ.
     Nevada Bar No. 9772                                 Nevada Bar No. 12547
 9   MICHAEL R. HOGUE, ESQ.                              3651 Lindell Road, Suite D812
     Nevada Bar No. 12400                                Las Vegas, Nevada 89103
10   10845 Griffith Peak Drive, Ste. 600                 Attorneys for Plaintiff Linda Lee Sipple
     Las Vegas, Nevada 89135
11   Attorneys for Defendant
     Zions Bancorporation, N.A.
12

13

14                                                  ORDER
15

16

17                                          IT IS SO ORDERED.
18                                                      17 day of June, 2021.
                                            Dated this ____
19

20
                                            ___________________________
21
                                            Gloria M. Navarro, District Judge
22                                          UNITED STATES DISTRICT COURT

23

24

25

26

27

28
                                                      -3-
